--------------------------------------------------------------------------------

Exhibit 10.1

SHARE PURCHASE AGREEMENT

THIS AGREEMENT is dated for reference as of the 18th day of December, 2009.

AMONG :

ICP SOLAR TECHNOLOGIES INC., a corporation duly formed under the laws of Nevada
with its principal office at 7075 Place Robert-Joncas, Unit 131, Montreal,
Quebec, Canada H4M 2Z2

      (hereinafter called “ICP” or the “Acquirer”)                              
               On the First part       AND:      

EPOD ERNEUEBARE ENERGIEN. a corporation duly formed under the laws of Germany
with its principal office in Ketten, Germany

      (hereinafter referred to as "EEE”)       AND:      

VOLKERSLEIER GMBH & CO-KG, a corporation duly formed under the laws of Germany
with its principal office in Ketten, Germany

      (hereinafter referred to as “Volkersleier”)                              
               On the Second part                                        
 (Hereinafter Collectively called the ”Parties”)

WHEREAS the Parties previously entered into a Binding Letter of Intent dated
December 16, 2009 (“Binding LOI”), setting out the basis for the acquisition
(“Acquisition”) of 9% (nine percent) of the total number of issued and
outstanding shares of common stock of Volkersleier, a wholly owned subsidiary of
EEE, by ICP under certain terms and conditions;

--------------------------------------------------------------------------------

2

WHEREAS pursuant to the terms of the Binding LOI, the Parties agree to enter
into a definitive share purchase agreement within 30 (thirty days) of the
signing of the Binding LOI:

WHEREAS the Parties wish to enter into a definitive share purchase agreement to
finalize the terms of the Acquisition;

WHEREAS to this end the Parties have agreed to enter into the present Share
Purchase Agreement (“Agreement”);

NOW, THEREFORE, THE PARTIES HERETO HEREBY AGREE AS FOLLOWS.

1.

INTERPRETATION

1.1 Where used herein, the following terms shall have the following meanings:  
    (a)

“Business” shall mean the business in which Volkersleier is engaged, namely the
730kw producing photovoltaic solar facility located in Volkersleier, Germany

   

 

(b)

“Closing Date” shall mean December 18th 2009 or such other day as may be
mutually agreed to by the Parties.

   

 

(c)

“ICP Payment Shares” shall mean a total of 4,600,000 (four million six hundred
thousand) shares of common stock of ICP at a price of $0.07 per share;

   

 

(d)

“Option” shall have the meaning as set forth in Section 2.1.2 below;

   

 

(e)

“Total Volkersleier Common Shares” shall mean 100 (one hundred) shares of common
stock, representing 100% (one hundred percent) of all of the issued and
outstanding shares of common stock of Volkersleier, all of which are held by
EEE;

   

 

(f)

“Volkersleier Shares” shall mean 9 (nine) shares, representing 9% (nine percent)
of all of the issued and outstanding common shares of the capital stock of
Volkersleier;.

      1.2 All dollar amounts referred to in this Agreement are in U.S. funds,
unless expressly stated otherwise.

2.

PURCHASE OF SHARES AND CONDITIONS OF SALE

2.1

EEE as holder of the Total Volkersleier Common Shares agrees to assign and
transfer the Volkersleier Shares to the Acquirer and Acquirer accepts the
assignment and transfer of the Volkersleier Shares.

 

 

2.1.2

Furthermore, EEE grants Acquirer an option to purchase additional shares of
common stock of the Total Volkersleier Common Shares (“Option”) representing up
to an additional 91% (ninety- one percent) of the Total Volkersleier Common
Shares for a period of 6 (six) months from the signing of this Binding LOI
(Option Period””).

 

 

2.1.3

In consideration of the assignment and transfer of the Volkersleier Shares to
Acquirer and of the Option, the Parties agree as follows:


--------------------------------------------------------------------------------

3

  (a) The Acquirer shall issue the ICP Payment Shares to EEE.

    2.2 Conditions of Closing:       (a) Delivery of the proof of filing of all
necessary documents with the required German regulatory bodie(s) for the
assignment and transfer of the Volkersleier Shares to the Acquirer.       (b)
Delivery of the ICP Payment Shares to EEE.

2.3 Post-Closing Conditions:

  (a) Delivery of the Volkersleier Shares within twenty (20) business days of
the Closing Date, or as soon as practicable thereafter.


3. COVENANTS, REPRESENTATIONS AND WARRANTIES FOR THE BENEFIT OF ACQUIRER  

 

3.1

EEE covenants with and represents and warrants to Acquirer as follows, and
acknowledge that Acquirer is relying upon such covenants, representations and
warranties in connection with the purchase by the Acquirer of the Volkersleier
Shares:

 

 

3.1.1

Volkersleier has been duly incorporated and organized under the laws of Germany,
is a validly existing company and is in good standing under German law; it has
the corporate power to carry on its Business; it is duly qualified as a company
to do business and is in good standing with respect thereto in each jurisdiction
in which the nature of the Business or the property owned or leased by it makes
such qualification necessary; and it has all necessary licenses, permits,
authorization and consents to operate its Business.

 

 

3.1.2

The Total Volkersleier Common Shares are owned by EEE as the beneficial and
recorded owner with good and marketable title thereto, and all of the Total
Volkersleier Common Shares are free and clear of all mortgages, liens, charges,
security interests, adverse claims, pledges, encumbrances and demands
whatsoever.

 

 

3.1.3

No person, firm or corporation has any agreement or option or any right or
privilege (whether by law, pre-emptive or contractual) capable of becoming an
agreement or option for the purchase from EEE of any of the Total Volkersleier
Common Shares.

 

 

3.1.4

The entering into of this Agreement and the consummation of the transactions
contemplated hereby will not result in the violation of any of the terms and
provisions of the constating documents of Volkersleier or of any indenture,
instrument or agreement, written or oral, to which EEE or Volkersleier may be a
party.

 

 

3.1.5

The entering into of this Agreement and the consummation of the transaction
contemplated hereby will not, to the best of the knowledge of EEE and
Volkersleier, result in the violation of any law or regulation of the country in
which Volkersleier is resident or in which the Business is or at the Closing
Date will be carried on, or of any other law or ordinance to which Volkersleier
or the Business may be subject.

 

 

3.1.6

This Agreement has been duly authorized, validly executed and delivered by EEE
and Volkersleier.


--------------------------------------------------------------------------------

4

Representations and Warranties relating to ICP Payment Shares

3.2

As provided for in Schedule A herein, EEE represents and warrants to Acquirer
that it is not a “U.S. Person” as defined by Regulation S of the Securities Act
and is not acquiring the ICP Payment Shares for the account or benefit of a U.S.
Person.

A “U.S. Person” is defined by Regulation S of the Securities Act to be any
person who is:

  (a)

any natural person resident in the United States;

   

 

 

  (b)

any partnership or corporation organized or incorporated under the laws of the
United States;

   

 

 

  (c)

any estate of which any executor or administrator is a U.S. person;

   

 

 

  (d)

any trust of which any trustee is a U.S. person;

   

 

 

  (e)

any agency or branch of a foreign entity located in the United States;

   

 

 

  (f)

any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporate, or (if an
individual) resident in the United States; and

   

 

 

  (g)

any partnership or corporation if:

          (i)

organized or incorporated under the laws of any foreign jurisdiction; and

     

 

  (ii)

formed by a U.S. person principally for the purpose of investing in securities
not registered under the Securities Act, unless it is organized or incorporated,
and owned, by accredited subscribers [as defined in Section 230.501(a) of the
Securities Act] who are not natural persons, estates or trusts.


3.2.1

EEE acknowledges that none of its officers or directors were in the United
States at the time the offer to acquire the ICP Payment Shares was received.

 

 

3.2.2

EEE acknowledges that the ICP Payment Shares to be issued are “restricted
securities” within the meaning of the Securities Act and will be issued to EEE
in accordance with Regulation S of the Securities Act.

 

 

3.2.3

EEE agrees not to engage in hedging transactions with regard to the ICP Payment
Shares, unless in compliance with the Securities Act.

 

 

3.2.4

EEE agrees to resell the ICP Payment Shares only in accordance with the
provisions of Regulation S of the Securities Act, pursuant to registration under
the Securities Act, or pursuant to an available exemption from registration
pursuant to the Securities Act.

 

 

3.2.5

EEE acknowledges and agrees that all certificates representing the ICP Payment
Shares will be endorsed with substantially the following legend in accordance
with Regulation S of the Securities Act:

> “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
> THE SECURITIES ACT OF 1933 (THE “SECURITIES ACT”), AND HAVE BEEN ISSUED IN
> RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
> SECURITIES ACT PROVIDED BY REGULATION S PROMULGATED UNDER THE SECURITIES ACT.
> SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE
> TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT
> TO AN EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO AN
> AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT. HEDGING
> TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
> COMPLIANCE WITH THE SECURITIES ACT.”

--------------------------------------------------------------------------------

5

3.2.6

Each of the Parties has had full opportunity to review information regarding the
other Party’s respective business and financial condition. Each of the Parties
believes it has received all the information it considers necessary or
appropriate to agree to enter into this Agreement. Each of the Parties hereby
acknowledges that it has had full opportunity to discuss this information with
their legal and financial advisers prior to execution of this Agreement.

 

 

3.2.7

EEE acknowledges that the offering of the ICP Payment Shares by the Acquirer has
not been reviewed by the SEC and are being issued by Acquirer pursuant to an
exemption from registration under the Securities Act.

 

 

3.2.8

EEE understands that the ICP Payment Shares are characterized as "restricted
securities" under the Securities Act inasmuch as they are being acquired from
the Acquirer in a transaction not involving a public offering and that under
such laws and applicable regulations such securities may be resold without
registration under the Securities Act only in certain limited circumstances. In
this connection, EEE represents that it is familiar with SEC Rule 144, as
presently in effect, and understands the resale limitations imposed thereby and
by the Securities Act.

4.

CONVENANTS, REPRESENTATIONS AND WARRANTIES OF ACQUIRER

4.1

Acquirer covenants with and represents and warrants to EEE and Volkersleier as
follows and acknowledges that EEE and Volkersleier are relying upon such
covenants, representations and warranties in entering into this Agreement:

4.2

The entering into this Agreement and the consummation of the transactions
contemplated hereby will not result in the violation of any of the terms and
provisions of the constating documents or bylaws of Acquirer or of any
indenture, instrument or agreement, written or oral, to which Acquirer may be a
party.

4.3

The entering into of this Agreement and the consummation of the transactions
contemplated hereby will not, to the best of the knowledge of Acquirer, result
in the violation of any law or regulation of Canada, the United States or of any
local government bylaw or ordinance to which Acquirer’s business may be subject.

4.4

This Agreement has been duly authorized, validly executed and delivered by
Acquirer.

5.

CLOSING ARRANGEMENTS

5.1

The closing shall take place on the Closing Date remotely via the exchange of
documents and signatures at the offices of Acquirer, or at such other time and
place as the parties may mutually agree.


--------------------------------------------------------------------------------

6

6.

GENERAL PROVISONS

6.1 Time shall be of the essence of this Agreement.     6.2 This Agreement
contains the whole agreement between the Parties hereto in respect of the
purchase and sale of the Volkersleier Shares and there are no warranties,
representations, terms, conditions or collateral agreements expressed, implied
or statutory, other than: (i) as expressly set forth in this Agreement;     6.3
This Agreement shall enure to the benefit of and be binding upon the Parties
hereto and their respective successors and permitted assigns. Neither Acquirer
nor EEE may assign this Agreement without prior written consent, which consent
may not be withheld for any reason whatsoever.     6.4 Any notice to be given
under this Agreement shall be duly and properly given if made in writing and
delivered or telecopied to the addressee at the address as provided by each of
the Parties. Any notice given as aforesaid shall be deemed to have been given or
made on, if delivered, the date on which it was delivered or, if telecopied, on
the next business day after it was telecopied. Any party hereto may change its
address for notice from time to time by providing notice of such change to the
other Parties hereto in accordance with the foregoing.     6.5 This Agreement
may be executed in one or more counterparts, each of which so executed shall
constitute an original and all of which together shall constitute one and the
same agreement.     6.6 This Agreement shall be construed and enforced in
accordance with and the rights of the parties shall be governed by, the laws of
the State of Nevada.     6.7 The representations, warranties and covenants
contained in this Agreement shall survive the closing of the transaction
contemplated herein. For greater certainty, the parties hereto irrevocably agree
to indemnify, defend, guarantee and save harmless the other Parties hereto from
all damages (including legal fees and disbursements) relating to a breach,
falsity or inaccuracy of a representation, warranty or covenant given to a Party
herein.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date and year first above written.



 

ICP SOLAR TECHNOLOGIES INC.

Per: /s/: Sass Peress                                 
Michael Matvieshen, President and CEO



 



 

EPOD ERNEUEBARE ENERGIEN

Per: /s/: Michael Matvieshen                  
Michael Matvieshen, President and CEO



 

--------------------------------------------------------------------------------

7



 

VOLKERSLEIER GMBH & CO-KG

Per:

/S/ : Michael Matvieshen                       
Michael Matvieshen, President and CEO




--------------------------------------------------------------------------------

SCHEDULE A

Subscription Agreement and Investment Letter

ICP SOLAR TECHNOLOGIES INC.


In connection with the issuance of common stock ("ICP Common Stock") of ICP
SOLAR TECHNOLOGIES INC., a Nevada corporation ("ICP"), to the undersigned, the
undersigned hereby covenants, agrees, represents and warrants with and to ICP as
follows, and acknowledges that ICP is relying on such covenants, representations
and warranties in connection with the issuance of ICP Common Stock to the
undersigned:

1.     The undersigned represents and warrants to ICP that the undersigned is
not a “U.S. Person” as defined by Regulation S of the Securities Act and is not
acquiring the ICP Common Stock for the account or benefit of a U.S. Person.

A “U.S. Person” is defined by Regulation S of the Securities Act to be any
person who is:

  (h) any natural person resident in the United States;           (i) any
partnership or corporation organized or incorporated under the laws of the
United States;           (j) any estate of which any executor or administrator
is a U.S. person;           (k) any trust of which any trustee is a U.S. person;
          (l) any agency or branch of a foreign entity located in the United
States;           (m) any non-discretionary account or similar account (other
than an estate or trust) held by a dealer or other fiduciary organized,
incorporate, or (if an individual) resident in the United States; and          
(n) any partnership or corporation if:           (i) organized or incorporated
under the laws of any foreign jurisdiction; and           (ii) formed by a U.S.
person principally for the purpose of investing in securities not registered
under the Securities Act, unless it is organized or incorporated, and owned, by
accredited subscribers [as defined in Section 230.501(a) of the Securities Act]
who are not natural persons, estates or trusts.

2.     The undersigned acknowledges that the undersigned was not in the United
States at the time the offer to acquire the ICP Common Stock was received;

3.     The undersigned acknowledges that the ICP Common Stock are “restricted
securities” within the meaning of the Securities Act and will be issued to the
undersigned in accordance with Regulation S of the Securities Act.

4.     The undersigned agrees not to engage in hedging transactions with regard
to the ICP Common Stock, unless in compliance with the Securities Act.

5.     The undersigned acknowledges and agrees that ICP shall refuse to register
any transfer of the ICP Common Stock not made in accordance with the provisions
of Regulation S of the Securities Act, pursuant to registration under the U.S.
Securities Act, or pursuant to an available exemption from registration under
the U.S. Securities Act;

6.     The undersigned agrees to resell the ICP Common Stock only in accordance
with the provisions of Regulation S of the Securities Act, pursuant to
registration under the Securities Act, or pursuant to an available exemption
from registration pursuant to the Securities Act.

--------------------------------------------------------------------------------

9

7.     The undersigned understands and agrees that the ICP Common Stock will
bear the following legend:

> "THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
> SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED IN RELIANCE UPON AN
> EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY REGULATION
> S PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR
> RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
> REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT, OR PURSUANT
> TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT. HEDGING
> TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
> COMPLIANCE WITH THE ACT."

8.     The undersigned is an investor in securities of companies in the
development stage and acknowledges that the undersigned is able to fend for
himself/herself/itself, can bear the economic risk of his/her/its investment,
and has such knowledge and experience in financial or business matters such that
the undersigned is capable of evaluating the merits and risks of the investment
in the ICP Common Stock. The undersigned, if a corporation, was not organized
for the purpose of acquiring the ICP Common Stock.

9.     The undersigned has had full opportunity to review ICP’s filings with the
SEC pursuant to the Exchange Act, and additional information regarding the
business and financial condition of ICP. The undersigned believes the
undersigned has received all the information the undersigned considers necessary
or appropriate for deciding whether to purchase the ICP Common Stock. The
undersigned further represents that the undersigned has had an opportunity to
ask questions and receive answers from ICP regarding the business, properties,
prospects and financial condition of ICP. The undersigned has had full
opportunity to discuss this information with the undersigned’s legal and
financial advisers.

10.     The undersigned acknowledges that the offering of the ICP Common Stock
has not been reviewed by the SEC and that the ICP Common Stock is being issued
by ICP pursuant to an exemption from registration under the Securities Act.

11.     The undersigned understands that the shares of ICP Common Stock being
acquired are characterized as "restricted securities" under the Securities Act
inasmuch as they are being acquired from ICP in a transaction not involving a
public offering and that under such laws and applicable regulations such
securities may be resold without registration under the Securities Act only in
certain limited circumstances. In this connection, the undersigned represents
that the undersigned is familiar with SEC Rule 144, as presently in effect, and
understands the resale limitations imposed thereby and by the Securities Act.

12.     An investment in ICP is highly speculative and only investors who can
afford the loss of their entire investment should consider investing in ICP and
the ICP Common Stock. The undersigned is financially able to bear the economic
risks of an investment in ICP.

13.     The undersigned is not aware of any advertisement of the ICP Common
Stock.

--------------------------------------------------------------------------------

10

IN WITNESS WHEREOF, I have executed this Certificate.

Signature   Date             Print Name           Address   Number of Shares
Held


--------------------------------------------------------------------------------